IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PURCELL BRONSON,                           :   No. 5 EAP 2019
                                           :
                   Appellant               :   Appeal from the order of
                                           :   Commonwealth Court dated January
                                           :   24, 2019 at 733 MD 2018.
             v.                            :
                                           :
                                           :
THE GENERAL ASSEMBLY OF THE                :
STATE OF PENNSYLVANIA, PAST AND            :
PRESENT MEMBERS; PENNSYLVANIA              :
BOARD OF PROBATION AND PAROLE;             :
AND PENNSYLVANIA COURTS OF                 :
COMMON PLEAS, IN THEIR OFFICIAL            :
AND PRIVATE CAPACITY,                      :
                                           :
                   Appellees               :


                                     ORDER


PER CURIAM                                          DECIDED: February 19, 2020
      AND NOW, this 19th day of February, 2020, Appellant’s Application for Judicial

Notice is GRANTED, but the order of the Commonwealth Court is AFFIRMED.